BROCK, Chief Judge.
Defendant was charged in the bill of indictment with possession of a stolen motor vehicle, a statutory offense, G.S. 20-106. (The indictment might also have been sufficient to charge an offense under G.S. 14-71.1, except that the alleged crime occurred prior to the effective date of that statute.) The jury was instructed on, and it found defendant guilty of, receiving stolen goods, also a statutory offense, G.S. 14-71. The two offenses are, however, separate offenses. The latter is not a lesser included offense under the former.
“The defendant has not been found guilty of the offense with which he was charged, and he was found guilty of an offense for which he was not charged. It therefore follows that the judgment imposed was incorrect.” State v. Rush, 19 N.C. App. 109, 110, 197 S.E. 2d 891, 892 (1973).
Judgment arrested.
Judges Hedrick and Mitchell concur.